Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 is considered by the examiner.
Drawings
The drawings submitted on 9/14/2020 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-31, 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US Patent 8,323,595).
Regarding claim 24, the Smith reference discloses  method of forming a new lead-acid battery from recycling of a lead-acid battery comprising: processing a spent lead-acid battery to generate a lead-bearing material; forming a mixture comprising a carboxylate source and the lead-bearing material; generating a first lead salt precipitate in the mixture as the carboxylate source reacts with the lead-bearing material; dissolving the lead salt precipitate; isolating a liquid component of the mixture from one or more insoluble components of the mixture; regenerating the lead salt precipitate; isolating the regenerated lead salt precipitate from the liquid component of the mixture; treating the lead salt precipitate to yield a leady oxide; forming a leady oxide active material with the leady oxide; and forming a new lead-acid battery using the leady oxide active material (2-3:35-20; 7:15-20).  
Regarding claim 25, the Smith reference discloses wherein processing the spent lead-acid battery inherently includes physically breaking apart the spent lead-acid battery and one or more purification steps (with acid).  
Regarding claim 26, the Smith reference discloses wherein leady oxide is further processed by washing, milling or grinding (Example 1).  
Regarding claim 27, the Smith reference discloses wherein the spent lead-acid battery includes one or more of the following components metal posts, metal connectors, metal grids, carbon black, glass, a plastic or metal casing, separator, plastic fibers, battery paste, and sulfuric acid (2-3:35-20) 
Regarding claim 28, the Smith reference discloses including the removal of one or more impurities from the recovered and regenerated lead (filtering; 2-3:35-20) .  
Regarding claim 29, the Smith reference discloses further comprising treating the isolated regenerated lead salt precipitate using calcination or a base treatment to yield the leady oxide ((2-3:35-20; base of pH of about 12).  
Regarding claim 30, the Smith reference discloses further comprising reacting one or more impurities from the lead-bearing material present in the liquid component of the mixture with at least one reducing agent to evolve one or more impurity gases to remove the one or more impurities from the liquid component (Example 1; 1:10-24).  
Regarding claim 31, the Smith reference discloses wherein the impurity comprises a compound that includes tellurium, antimony, tin, selenium, arsenic, germanium, silicon, phosphorus, sulfur, or a combination thereof Example 1; 1:10-24.  
Regarding claim 33, the Smith reference discloses further comprising adding an antisolvent to the liquid component (2-3:35-20).  
Regarding claim 34, the Smith reference discloses comprising adjusting the pH of the mixture (2-3:35-20).  
Regarding claim 35, the Smith reference discloses wherein the carboxylate sources comprises a citrate, citric acid, ammonium citrate, acetate, ammonium acetate, acetic acid, or combination thereof (2-3:35-20; claim 10).  
Regarding claim 36, the Smith reference discloses a lead acid battery constructed including the method of Claim 24 (7:15-20).
Allowable Subject Matter
Claim 32 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725